      Case 1:19-cv-02645-AJN-KHP Document 141-3 Filed 12/03/19 Page 1 of 2



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

    CITY OF ALMATY, KAZAKHSTAN and
    BTA BANK JSC,

                        Plaintiffs,               Case No. 1:19-cv-02645

         -against-

    FELIX SATER, DANIEL RIDLOFF,
    BAYROCK GROUP INC., GLOBAL
    HABITAT SOLUTIONS, INC., RRMI-DR
    LLC, FERRARI HOLDINGS LLC, and
    MEM ENERGY PARTNERS LLC,

                        Defendants.




                      DECLARATION OF MICHAEL S. HORN, ESQ.


        I, MICHAEL S. HORN, ESQ,, declare as follows:

        1.     I am a Partner at Archer & Greiner, P.C., attorneys for the Defendant, Ferrari

Holdings LLC. I have personal knowledge of the facts and circumstances set forth herein.

        2.     This declaration is respectfully submitted in support of an Order: 1) pursuant to

FRCP 12 (b) (6), Rule 8 (a) and Rule 9 (b) dismissing the First Amended Complaint as to Ferrari

Holdings LLC.

        3.     On March 25, 2019, Plaintiffs filed a Complaint for a civil action against multiple

defendants without specifying sufficient facts or allegations as to Ferrari Holdings LLC. A true

and accurate copy of the pleading filed by Plaintiff are annexed hereto as Exhibit 1.

        4.     On June 6, 2019 a Pretrial conference was scheduled. During the conference, I

outlined Ferrari Holdings LLC’s position with respect to this motion. See e.g. 2, p. 19:9 – 23:2.





      Case 1:19-cv-02645-AJN-KHP Document 141-3 Filed 12/03/19 Page 2 of 2



In response, the court provided the parties an opportunity to meet and confer, and gave Plaintiffs

the opportunity to amend their pleading before the filings of a motion to dismiss. Ex. 2, p. 23:15

– 24:7; 31:4 – 31:9.

        5.      On July 8, 2019, after the parties met and conferred, a briefing schedule was

prepared to provide Plaintiffs yet another opportunity to amend the complaint after receiving

Defendants initial motion to dismiss. A true and accurate copy of the letter is annexed hereto as

Exhibit 3.

        6.      After the initial motions to dismiss were filed, on August 30, 2019, Plaintiffs filed

a First Amended Complaint in this matter. A true and accurate copy of the First Amended

Complaint and a redline version of the document highlighting changes between the initial

Complaint and the First Amended Complaint are annexed hereto as Exhibit 4 and 5.

         7.     A significant portion of the First Amended Complaint, alleges that Richard Ferrari

acted improperly. However, Richard Ferrari is not a litigant in this case and is not affiliated with

Ferrari Holdings.

         8.     The member of Ferrari Holdings LLC is Frank Ferrari. While Richard Ferrari’s

father is named “Frank Ferrari,” that individual is not the Frank Ferrari that is a member of Ferrari

Holdings LLC. While they have a somewhat distant familiar relationship, they are not business

associates.

         I affirm under penalty of perjury that the foregoing is true and correct.

Executed on October 11, 2019.



                                        _________________________________
                                              MICHAEL S. HORN

216448582v1





